        Case 3:16-cv-00987-JMM Document 48 Filed 03/19/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD WERNER           )                   CASE NO. 1:16-CV-0987
    Plaintiff,           )
                         )
         v.              )                   (MUNLEY, J.)
                         )
UNITED STATES OF AMERICA )
    Defendant.           )                   Filed via ECF

                        STIPULATION OF DISMISSAL

      Plaintiff Richard Werner and defendant United States of America, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and the Stipulation for Compromise

Settlement and Release entered into by the parties, hereby stipulate to the dismissal

of all claims in the above-captioned action with prejudice.


COUNSEL FOR PLAINTIFF:                       DAVID J. FREED
                                             United States Attorney

 /s Sean P. McDonough                         /s Samuel S. Dalke
Sean P. McDonough                            Samuel S. Dalke
Dougherty, Leventhal & Price                 Assistant U.S. Attorney
75 Glenmaura Nat’l Blvd.                     U.S. Attorney’s Office
Moosic, PA 18507                             228 Walnut Street, 2nd Floor
Tel: 570-347-1011                            Harrisburg, PA 171018-1754
smcdonough@dlplaw.com                        Tel: 717-221-4482
Counsel for Plaintiff                        Samuel S. Dalke@usdoj.gov
                                             Counsel for United States of America

Dated: March 18, 2019
